Citation Nr: 0737796	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
eosinophilic granuloma. Or to a rating in excess of 20 
percent


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1997 to February 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which reduced the evaluation of the veteran's 
service connected eosinophilic granuloma from 100 percent to 
20 percent.  Previously, in a June 2004 rating decision, the 
RO provided notice to the veteran that it proposed to reduce 
the evaluation from 100 percent to 0 percent.  

The appeal was previously before the Board in November 2006 
and it was remanded at that time in order to issue the 
veteran notice under the Veterans Claims Assistance Act of 
2000 (VCAA).  In addition, the AMC/RO was directed to obtain 
additional medical records, including all records from Dr. G. 
F.  The RO complied with the remand orders to the extent 
possible and the appeal is now ready for adjudication upon 
the merits.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  In July 2004, the RO notified the veteran of a proposal 
to reduce the evaluation for the veteran's service-connected 
eosinophilic granuloma from 100 percent to 0 percent.

2.  The RO reduced the veteran's rating for eosinophilic 
granuloma to 20 percent by an October 2004 rating decision.

3.  The reduction in rating was carried out in accordance 
with applicable rating criteria and, at the time of the 
reduction, material improvement had been shown in the 
veteran's service-connected eosinophilic granuloma.

4.  The veteran's eosinophilic granuloma is currently 
manifested by widespread musculoskeletal pain and tender 
points with fatigue; the preponderance of the evidence does 
not indicate that these symptoms are constant, or nearly so, 
or refractory to therapy.  


CONCLUSION OF LAW

Restoration of the 100 percent rating for eosinophilic 
granuloma is not warranted and the criteria for a rating in 
excess of 20 percent for this disease have not been met.  
38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.105, 3.159, 3.343, 3.344, 4.1-4.16, 
4.40, 4.45, 4.71a, Diagnostic Code 5025, 4.97, Diagnostic 
Codes 6819, 6828 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act & Notice of Reduction of 
Evaluation

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  Pursuant to the 
Board's remand, the veteran was provided with a notification 
letter in November 2006.  This notice fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information 
and evidence that VA will seek to provide; the information 
and evidence the claimant is expected to provide; and to 
provide any evidence in his possession that pertains to the 
claim.  In addition, this letter provided the veteran notice 
regarding the evidence and information needed to establish a 
disability rating and effective date, as outlined in Dingess.  

The veteran was also provided a VA Form 21-4142, 
Authorization and Consent to Release Information, in order 
that the Appeals Management Center (AMC) could obtain 
treatment information, including updated records from Dr. G. 
F.  The veteran has not submitted any additional evidence and 
not returned any Authorization and Consent to Release 
Information forms.  

Regarding notice and procedure requirements that need to be 
followed when a rating is reduced, regulations provide that 
where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  See 
38 C.F.R. § 3.105(e).  The veteran will be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be given continued at their 
present level.  See 38 C.F.R. § 3.105(e).  Further, in the 
advance written notice concerning the proposed reduction, the 
beneficiary will be informed that he or she will have an 
opportunity for a predetermination hearing, provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice.  See 38 C.F.R. § 3.105(i).  

A July 2004 letter mailed with the June 2004 rating decision, 
which gave notice of the proposed reduction in rating, 
fulfills the provisions outlined above.  Specifically, the 
rating decision was mailed more than 60 days prior to when 
the final rating decision was issued.  The letter also 
informed the veteran that he may submit evidence to show that 
the RO should not make the change.  In addition, the veteran 
was given notice that he could request a "predetermination" 
hearing.  Thus, the Board finds that the rating reduction 
procedures were followed.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claim, as demonstrated 
by the July 2007 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  While the veteran does 
not have the burden of demonstrating prejudice, it is  
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records, private medical records, and VA 
medical records, including a September 2004 VA examination.  
After review of the examination report and other relevant 
medical records, the Board finds that such evidence provides 
competent, non-speculative evidence regarding the severity of 
the service-connected disability on appeal; it provided 
findings adequate for rating purposes.  The relevant medical 
evidence shows sustained improvement in the veteran's 
eosinophilic granuloma.  Under these circumstances, there is 
no duty to provide another examination or medical opinion.  
38 C.F.R. §§ 3.326, 3.327, 3.343, 4.71a, Diagnostic Code 
5025, 4.97, Diagnostic Codes 6819, 6828 (2007). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the disability rating has been reduced and the 
veteran asserts that the current severity of his service-
connected disability warrants a higher rating.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The veteran's 100 percent rating was assigned under 
Diagnostic Code 6819, located in 38 C.F.R. § 4.97.  This code 
provides rating criteria for malignant neoplasms of any 
specified part of respiratory system exclusive of skin 
growths, and provides that a 100 percent rating will be 
assigned for this disability.  A Note after this Code 
indicates that a 100 percent rating shall continue beyond the 
cessation of any surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure.  Six months after 
discontinuance of such treatment, the appropriate disability 
rating shall be determined by mandatory VA examination.  Any 
change in evaluation based on that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there has been no local recurrence or 
metastasis, rate on residuals.  38 C.F.R. § 4.97, Note after 
Diagnostic Code 6819.

The diagnostic code for eosinophilic granuloma of lung is 
Diagnostic Code 6828, also located in 38 C.F.R. § 4.97.  
Disabilities under this code are rated under the General 
Rating Formula for Interstitial Lung Disease.  A 10 percent 
rating is warranted when there is a Forced Vital Capacity 
(FVC) of 75- to 80-percent predicted, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 66- to 80-percent predicted.  A 30 percent 
rating is warranted for FVC of 65- to 74-precent predicted, 
or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent 
rating is warranted for FVC of 50- to 64-percent predicted, 
or; DLCO (SB) of 40- to 55-percent predicted, or; maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.  A 100 percent rating is 
assigned for a FVC less than 50-percent predicted, or DLCO 
(SB)) less than 40-percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy.  

The residuals of the veteran's disability, currently rated as 
20 percent disabling, is rated under Diagnostic Code 5025, 
located in 38 C.F.R. § 4.71a.  This is the rating code for 
fibromyalgia, but is used to rate the residuals of the 
veteran's disability as it is the code that contemplates 
symptoms most analogous to his current residuals.  See 
38 C.F.R. § 4.20.  A 10 percent rating is warranted, with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, that require continuous 
medication for control.  A 20 percent rating is warranted if 
the symptoms are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time.  A 40 percent rating is warranted if the symptoms are 
constant, or nearly so, and refractory to therapy.  A Note 
after this code provides that widespread pain means pain in 
both the left and right sides of the body, that is both above 
and below the waist, and that affects both the axial skeleton 
(i.e. cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  See 38 C.F.R. § 4.71a, Note after 
Diagnostic Code 5025.

Factual Background

In the veteran's substantive appeal (VA Form 9), the veteran 
asserted that his disability warranted a higher rating 
because it was permanent and could flare-up at anytime.  He 
noted that he had to undergo frequent testing and wrote that, 
although arthritis had been ruled out, he was undergoing 
testing to determine if other conditions were connected to 
his service-connected disability.  He highlighted that he had 
pain and swelling in both hands (and fingers), elbows, ankles 
and shoulders most of the time.  He also asserted, however, 
that he was in continuous pain.   He noted that, more than 
half of the time, he had to plan his life differently.  The 
veteran has specifically asserted that the disability 
warrants a 60 percent rating.

The veteran was service connected for eosinophilic granuloma 
in a June 2001 rating decision.  A 100 percent rating was 
assigned effective February 15, 2001, the day after the 
veteran's discharge from service.  See 38 C.F.R. § 3.400.  In 
the June 2001 rating decision, the RO also granted service 
connection for degenerative change of the lumbar spine, and 
assigned a 10 percent rating.  

The record indicates that the veteran was discharged from 
service due to the disability due to eosinophilic granuloma, 
which is characterized by Langerhans cell histiocytosis.  

The veteran underwent chemotherapy (multiple cycles of 
Cladribine) treatment for Langerhans cell histiocytosis in 
2001.  A May 2001 private hematology/oncology consultation 
note indicates that the veteran's disability was currently 
manifested by pulmonary impairment.  Pulmonary function tests 
revealed a decreased effusion capacity at 75 percent of 
predicted, vital capacity of 87 percent of normal and that he 
had functional residual capacity of 85 percent of normal.  
The clinician completing this record documented the veteran's 
other symptoms, including generalized bone pain and some 
diffuse swelling of joints in the digits and wrists, as well 
as some mild pelvic and bilateral hip pain.  A June 2002 
private treatment record indicates that the veteran was 
having diarrhea and incontinence.  He had no shortness of 
breath or cough.  A July 2002 letter from a medical doctor 
documents that the veteran was still having chronic diarrhea 
and fecal incontinence, which may have been related to 
chemotherapy.  

Private medical records document the veteran's continued 
treatment and that he has had continued complaints of pain.  
A May 2003 record indicates that the veteran had had acute 
onset of left side sharp pain with radiation to sternum and 
left shoulder area.  There was fatigue but pain was not 
noted.    

The record contains a March 2004 evaluation of the veteran by 
a private clinician.  The veteran felt well with no new 
complaints.  Physical examination was normal.  Joints 
appeared more flexible, with the clinician noting a 
medication change.  The clinician noted that the veteran had 
ongoing arthritis.  The clinician noted that it was hard to 
believe that "this malignant histiocytosis with its prior 
diagnosis and therapy would render him fit for duty and he 
should continue with is other normal activities."

The veteran underwent a September 2004 VA examination.  The 
veteran's chief complaint was pain in the joints, 
particularly in his hands and legs.  He also complained that, 
on occasion, he had shortness of breath.  Examination of 
extremities was essentially negative with full range of 
movement and there was no joint swelling.  A pulmonary 
function test was normal.  The veteran was employed but had 
had to quit because of his health.  He was rehired doing 
"light duty."

Analysis

Turning first to whether the reduction of the veteran's 
rating from 100 percent to 20 percent was proper, the Board 
notes that reductions require ascertaining "whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations."  Brown v. Brown, 5 Vet. 
App. 413, 421 (1993). 

38 C.F.R. § 3.343 provides that total disability ratings, 
when warranted by the severity of the condition and not 
granted purely because of hospital, surgical, or home 
treatment, or individual unemployability will not be reduced, 
in the absence of clear error, without examination showing 
material improvement in physical or mental condition.  
38 C.F.R. § 3.344 provides additional criteria and 
considerations to take into account when determining whether 
a reduction in a rating is warranted.  The regulation 
provides, however, that these provisions apply to ratings 
which have continued for long periods at the same level (5 
years or more).  They do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  See 
38 C.F.R. § 3.344(c).

In this case, Diagnostic Code 6819, under which the veteran 
was given a 100 percent rating, specifically indicates that 
the disability rating will be reevaluated six months after 
discontinuance of treatment.  Thus, the schedule anticipates 
that the disability could improve.  Further, the veteran's 
total rating continued for less than 5 years.  See 38 C.F.R. 
§ 3.344(c).  The RO complied with the provisions of 38 C.F.R. 
§ 3.105(e) regarding reductions of a disability rating.  The 
September 2004 VA examination revealed that the veteran had 
no longer been under active treatment for eosinophilic 
granuloma and, based on the finding that his symptoms were 
mainly joint pain and fatigue, and comparing this medical 
evidence with antecedent records that supported the initial 
grant of a 100 percent rating, the Board finds that the 
examination showed material improvement in the veteran's 
eosinophilic granuloma and the rating was properly reduced to 
20 percent pursuant to the applicable rating criteria.  

The record indicates that the veteran has experienced 
multiple symptoms due to his service-connected disability and 
that his disability required treatment by chemotherapy.  The 
majority of the medical records in the claims file involve 
this time period when a 100 percent rating was in effect.  
The veteran completed this cycle of chemotherapy.  The more 
recent medical records, including the March 2004 private 
evaluation and September 2004 VA examination only note the 
veteran's complaints of joint pain and fatigue.

The Board notes that medical records document the veteran's 
pain.  The most recent medical record in the claims file is 
the September 2004 VA examination.  At that time, the veteran 
complained of pain but examination of extremities was 
essentially negative with full range of movement and there 
was no joint swelling.  

There are no medical records from the period since the rating 
for the service-connected disability has been reduced to 20 
percent.  Although the Board remanded the veteran's appeal in 
order to obtain more recent records, the veteran did not sign 
the consent forms so that VA could obtain previously 
identified medical evidence. The duty to assist is not always 
a one-way street.  If an appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190. 
192 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
See also Hyson v. Brown, 5 Vet. App. 262 (1993) (while the VA 
does have a duty to assist the appellant in the development 
of a claim, that duty is not limitless).  Thus, based on the 
evidence currently of record, the Board finds that at the 
time of the reduction, material improvement had been shown in 
the veteran's service-connected eosinophilic granuloma and 
that the disease has since been manifested by widespread 
musculoskeletal pain and tender points with fatigue, which is 
consistent with the current 20 percent rating.  The 
preponderance of the evidence does not indicate that these 
symptoms are constant, or nearly so, or refractory to 
therapy.  

The Board notes that the veteran, in his substantive appeal, 
indicated that he had pain most of the time and he also 
stated that he was in constant pain.  The veteran's 
contention that his pain is constant, however, is outweighed 
by the absence of any recorded medical evidence during the 
period since the rating.  That is, there is no medical 
evidence dated during the period of time in question to show 
treatment for constant or nearly constant pain, nor is there 
competent evidence that reflects pain refractory to therapy.  
The absence of documented complaints of pain weighs against 
the claim.  Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The veteran is certainly competent to state that 
he has pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 
2007).  However, he is not competent to say that such pain is 
refractory to therapy.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter). 

In view of the foregoing, the Board finds that the veteran's 
eosinophilic granuloma does not warrant the 40 percent rating 
as the preponderance of the evidence is against a finding 
that he has widespread musculoskeletal pain and tender points 
that are constant, or nearly so, and refractory to therapy.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  (Emphasis 
added.)  Accordingly, the Board finds that restoration of a 
100 percent rating is not warranted; the reduction was 
entirely consistent with the applicable rating criteria and 
the 20 percent rating under the rating code for fibromyalgia 
adequately contemplates the veteran's current symptoms. 

The Board has considered the veteran's assertions regarding 
the severity of his eosinophilic granuloma and the testing 
and treatment that he has undergone.  Further, upon the March 
2004 private examination, a clinician noted that it was 
"hard to believe" that the veteran should continue with his 
normal activities based on his diagnosis.  The Board notes, 
however, that the rating criteria provide that when the 
veteran is not under treatment for the disability, he is to 
be rated on the residuals of the disability.  The record does 
not contain evidence that the veteran's eosinophilic 
granuloma is productive of symptoms other than joint pain and 
fatigue just prior to and after the reduction from 100 to 20 
percent.  The Board advises the veteran that, if he 
experiences any exacerbation of his eosinophilic granuloma, 
he may file another claim for an increased rating.  

As interpreted by the Court, 38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995), held that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  In 
this case, however, there is no objective evidence of 
limitation of any joint motion due to eosinophilic granuloma.    

The veteran's disability may be rated due to reduction of 
pulmonary function.  See 38 C.F.R. § 4.97, Diagnostic Code 
6828.  There are no medical records that indicate, however, 
that the veteran has reduction of pulmonary function that is 
compensable under the schedule.  Further, in the September 
2004 VA examination, the examiner noted that a pulmonary 
function test was normal.  

For the reasons stated above, the Board finds that a rating 
in excess of 20 percent for the veteran's eosinophilic 
granuloma, to include restoration of a 100 percent rating, is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply to the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"). 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  The 
record indicates that the veteran had to change work 
positions due to his health.  The Board finds, however, that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  There has been no showing by the 
veteran that the residuals of eosinophilic granuloma causes 
marked interference with employment or necessitated frequent 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of requisite factors, the criteria 
for submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to restoration of a 100 percent rating for 
eosinophilic granuloma is denied.

Entitlement to a rating in excess of 20 percent for 
eosinophilic granuloma is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


